DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 934 (Fig. 9) and 1120 (Fig. 11). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 1, the term “a memory” creates indefiniteness. “A memory” is introduced twice in the claim (Lines 6 and 9), and it is unclear whether the applicant intends the same “memory” within the claim, or if applicant intends to introduce a new memory. If applicant intends to introduce a new “memory,” distinguishing language must be used. If applicant intends the “memory” to be the same within the claim, applicant must use “the memory” or “said memory,” in the referencing limitation the second time. For purposes of examination “a memory” introduced in both Lines 6 and 9 in Claim 1 are interpreted as being two different memories.
Claims 6 and 16 recite the limitation "the setting" in Line 17 and Line 30, respectively.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the setting” is interpreted as “a form,” introduced in Line 15 (Claim 6) and Line 29 (Claim 16). In order to overcome the rejection, it is suggested applicant replace “a form” with “a setting,” or replace “the setting” with “the form.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 7 does not fall within at least one of the four categories of patent eligible subject matter identified in the statute because a computer program product is a software per se and does not constitute either an apparatus (i.e., a machine, article or manufacture, or composition of matter) or a process. It is suggested that applicant reword the preamble of the claim to be directed to a non-transitory computer readable medium to clearly indicate that the claim falls within at least one of the statutory categories of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leong et al. (US 20160210511) in view of Choi (US 20180204028).
	Regarding Claim 1, Leong teaches an ultrasound imaging apparatus, [0015] and Fig. 1 (100), comprising:
	a) a probe configured to transmit ultrasound signals to an object, [0016] and Fig. 1 (104), and receive echo signals corresponding to the ultrasound signals, [0033] and Fig. 3 (304).
	b) a memory, [0028] and Fig. 2 (204); and
	c) at least one processor, [0018] and Fig. 1 (118), [0028] and Fig. 2 (130), where instrument tracker (130) is interpreted as a second processor, configured to obtain a real-time ultrasound image of the object from the echo signals, [0018], detect a predefined first movement of a needle inserted into the object, and including an ultrasound image captured at a time point when the first movement of the needle is detected, [0028]; “tracking a sample extraction device and extraction of a sample therewith during a biopsy procedure, including identifying and/or recording the sample extraction location” [0015] 
	However, Leong does not explicitly teach a processor to automatically store in a memory a first ultrasound image of the object.
	In an analogous ultrasound imaging field of endeavor, Choi teaches a processor, [0066] and Fig. 4 (230), configured to automatically store in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013].
	Regarding Claim 2, Leong teaches the first movement of the needle comprises an advancement of the needle into a particular tissue of the object, [0034], and teaches capturing an ultrasound image captured at a time point when the advancement of the needle into the particular tissue of the object is detected, Claim 15, where “[…] a frame of the imaging data in which a tip […] advances in the region of interest” is interpreted as a an ultrasound image captured at a time point when the advancement of the needle into the particular tissue of the object is detected. 
However, Leong does not explicitly teach a processor to automatically store in a memory the first ultrasound image.
	In an analogous ultrasound imaging field of endeavor, Choi teaches a processor, [0066] and Fig. 4 (230), configured to automatically store in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. It would have been obvious to one of ordinary skill in the art at the time of 
	Regarding Claim 6, Leong teaches the at least one processor, [0025] and Fig. 1 (130), is further configured to set, based on usage of the needle, a form of the first movement of the needle, [0025] “extraction,” as a condition for storing the first ultrasound image and set a first ultrasound image storage mode in correspondence with the setting, Claim 2, in which a first ultrasound image storage mode stores the frames during extraction and compares intensity values of successive frames that are stored to determine the presence of the extraction device.
	However, Leong does not explicitly teach automatically storing the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Choi teaches a processor, [0066] and Fig. 4 (230), configured to automatically store in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013].
	Regarding Claim 11, Leong teaches a method of controlling an ultrasound apparatus, Abstract and [0018], the method comprising:
	a) transmitting ultrasound signals to an object and receiving echo signals corresponding to the ultrasound signals, [0016] and [0033];
	b) obtaining a real-time ultrasound image of the object from the echo signals, [0018] and Fig. 6 (604);

	d) an ultrasound image captured at a time point when the first movement of the needle is detected, [0028] and Claim 3, where in Claim 3 “a frame” is interpreted as an ultrasound image captured at a time point when the first movement of the needle is detected.
	However, Leong does not explicitly teach automatically storing in a memory a first ultrasound image of the object. 
	In an analogous ultrasound imaging field of endeavor, Choi teaches a method, [0007], comprising automatically storing in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the automatic storing of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013].
	Regarding Claim 12, Leong teaches the first movement of the needle comprises an advancement of the needle into a particular tissue of the object, [0034], and teaches capturing an ultrasound image captured at a time point when the advancement of the needle into the particular tissue of the object is detected, Claim 3, where in Claim 3 “a frame” is interpreted as an ultrasound image captured at a time point when the first movement of the needle is detected.
However, Leong does not explicitly teach a processor to automatically store in a memory the first ultrasound image.
	In an analogous ultrasound imaging field of endeavor, Choi teaches a method, [0007], comprising automatically storing in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s 
Regarding Claim 16, Leong teaches setting, based on usage of the needle, a form of the first movement of the needle, [0025] “extraction,” as a condition for storing the first ultrasound image and set a first ultrasound image storage mode in correspondence with the setting, Claim 2, in which a first ultrasound image storage mode stores the frames during extraction and compares intensity values of successive frames that are stored to determine the presence of the extraction device.
	However, Leong does not explicitly teach automatically storing the ultrasound image.
In an analogous ultrasound imaging field of endeavor, Choi teaches automatically storing in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the processor of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013].
	Regarding Claim 20, Leong teaches a computer program product, [0057], comprising a record medium having stored therein program instructions which, when executed by the processor, perform a method of controlling an ultrasound apparatus, Abstract and [0018], the method comprising:
	a) transmitting ultrasound signals to an object and receiving echo signals corresponding to the ultrasound signals, [0016] and [0033];
	b) obtaining a real-time ultrasound image of the object from the echo signals, [0018] and Fig. 6 (604);
	c) detecting a predefined first movement of a needle inserted into the object, [0028] and Claim 3, where in Claim 3 “identifying a first frame of the imaging data in which a tip […] moves in the region of interest” is interpreted as a predefined first movement of a needle inserted into the object;

	However, Leong does not explicitly teach automatically storing in a memory a first ultrasound image of the object.
In an analogous ultrasound imaging field of endeavor, Choi teaches a computer program product, [0092] and [0093], comprising a recording medium having stored therein program instructions which, when executed by a processor, perform a method, [0007], comprising automatically storing in a memory, [0070] and Fig. 4 (250), a first ultrasound image of an object, [0066]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Leong with the automatic storing of Choi because automatically storing the ultrasound images improves user convenience during operation of the ultrasound imaging apparatus, as taught by Choi in [0013].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leong and Choi as applied to Claims 1 and 11 above, respectively, and further in view of Son et al. (WO 2018219741).
	Regarding Claim 3, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. The modified apparatus also teaches capturing an ultrasound image during detection of the needle, by way of Leong, as in [0017] and Claim 15, where “[…] a frame of the imaging data in which a tip […] advances in the region of interest” is interpreted as an ultrasound image captured during detection of the needle, as well as at least one processor configured to automatically store in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250). 
However, the modified apparatus of Leong does not explicitly teach repeated movement of the needle over a predetermined period of time.

	Regarding Claim 13, the modified method of Leong teaches all limitations of Claim 11, as discussed above. The modified method also teaches capturing an ultrasound image during detection of the needle, by way of Leong, as in Claim 3, where “a frame” is interpreted as capturing an ultrasound image captured at a time point when the first movement of the needle is detected, as well as automatically storing in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250).
However, the modified apparatus of Leong does not explicitly teach repeated movement of the needle over a predetermined period of time.
	In an analogous fine-needle biopsy field of endeavor, Son teaches repeated movement of the needle, Page 13 Paragraph 3 of the WIPO publication (“repetitive collapsing motion”) and Fig. 8b, over a predetermined period of time, Page 13 Paragraph 3 of the WIPO publication (“nine times”). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the movement of the needle of Son because repeating the movement of the needle over a predetermined period of time allows a user to carry out a fine-needle biopsy with a fine-needle capillary (FNC) technique, which is recommended to use due its technical ease, as taught by Son on Page 14 Paragraph 2 of the WIPO publication.

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leong and Choi as applied to Claims 1 and 11 above, and further in view of Yoshida (US 20150201906).
	Regarding Claim 4, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. The modified apparatus also teaches at least one processor configured to automatically store in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250).
	However, the modified apparatus of Leong does not explicitly teach movement of the needle at a speed greater than or equal to a predetermined speed and capturing an ultrasound image at a time point during such an action.
	In an analogous ultrasound imaging field of endeavor, Yoshida discloses the first movement of the needle comprises a movement of the needle at a speed greater than or equal to a predetermined speed, [0047] “[…] velocity of the needle tip exceeds a threshold,” where a threshold is interpreted as a predetermined speed, and an ultrasound image captured at a time point when the movement of the needle at the speed greater than or equal to the predetermined speed is detected, [0061], where a “trigger event” causes an ultrasonic image to be captured, [0046] and [0047]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the movement of the needle of Yoshida because specific tissues or other types of material that are being imaged and that the biopsy needle must puncture require different velocities in order for the needle to puncture them, thus predetermining a required velocity for the needle and capturing an ultrasound image when the needle’s velocity is greater than or equal to the required velocity will ensure than the needle will puncture the material and appear in the ultrasound image.
Regarding Claim 7, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Leong does not explicitly teach wherein the at 
In an analogous ultrasound imaging field of endeavor, Yoshida teaches at least one processor, [0032] “position detection unit,” configured to detect the first movement of the needle based on position change information of the needle, [0032], and wherein the position change information of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle, as in [0038], which describes how the detection of the position change information of the needle is generated based on a signal detected from the needle, via sensors positioned on the needle. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the processor of Yoshida because detecting the position change information of the needle improves the objectivity of a puncture result, as well as guaranteeing safety at the time of puncture, as taught by Yoshida in [0008].
	Regarding Claim 14, the modified method of Leong teaches all limitations of Claim 11, as discussed above. The modified method also teaches automatically storing in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250).
	However, the modified method of Leong does not explicitly teach movement of the needle at a speed greater than or equal to a predetermined speed and capturing an ultrasound image at a time point during such an action.

Regarding Claim 17, the modified method of Leong teaches all limitations of Claim 11, as discussed above. However, the modified method of Leong does not explicitly teach detecting the first movement of the needle based on position change information of the needle, and wherein the position change of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a signal detected from the needle.
In an analogous ultrasound imaging field of endeavor, Yoshida teaches detecting the first movement of the needle based on position change information of the needle, [0032], and wherein the position change information of the needle is generated based on at least one or a combination of information about a region corresponding to the needle in the real-time ultrasound image, information about a position of the needle, which is received from an external device including the needle, and a .

Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leong and Choi as applied to Claims 1 and 11 above, and further in view of Burdette et al. (US 20030135115).
Regarding Claim 5, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. Furthermore, the modified apparatus of Leong teaches at least one processor configured to automatically store in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250).
However, the modified apparatus of Leong does not explicitly teach wherein the needle is a biopsy needle shot out of a biopsy gun, wherein the first movement of the needle comprises a movement of the needle shot out of the biopsy gun, and wherein an ultrasound image is captured at a time point when the movement of the needle shout out of the biopsy gun is detected.
In an analogous needle biopsy field of endeavor, Burdette teaches the needle is a biopsy needle, [0039] and Fig. 2 (128), shot out of a biopsy gun, [0040] and Fig. 2 (biopsy gun), wherein the first movement of the needle comprises a movement of the needle shot out of the biopsy gun, [0040], and an ultrasound image captured at a time point when the movement of the needle shot out of the biopsy gun is detected, [0040], “[…] based upon auto-detection of the needle in the ultrasound image as it is ‘fired’ from the biopsy gun.” It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the biopsy needle of Burdette because the capturing an ultrasound 
Regarding Claim 8, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Leong does not explicitly teach the needle comprises at least one of a biopsy needle shot out of a biopsy gun for collection of tissue of the object, a needle inserted into the object for fine needle aspiration (FNA), a needle for injecting a drug into the object, and a needle inserted into the object for radio frequency ablation (RFA).
In an analogous needle biopsy field of endeavor, Burdette teaches the needle comprises a biopsy needle shot out of a gun, [0040] and Fig. 1 (128 and “biopsy gun”), for collection of tissue of the object, [0004] and [0005]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the biopsy needle and biopsy gun of Burdette because the collection of tissue allows a clinician to sample a tissue site in screening for specific types of cancer, such as prostate cancer, as taught by Burdette in [0009].
Regarding Claim 15, the modified method of Leong teaches all limitations of Claim 11, as discussed above. Furthermore, the modified method of Leong teaches automatically storing in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250). However, the modified apparatus of Leong does not explicitly teach wherein the needle is a biopsy needle shot out of a biopsy gun, wherein the first movement of the needle comprises a movement of the needle shot out of the biopsy gun, and wherein an ultrasound image is captured at a time point when the movement of the needle shout out of the biopsy gun is detected.
In an analogous needle biopsy field of endeavor, Burdette teaches the needle is a biopsy needle, [0039] and Fig. 2 (128), shot out of a biopsy gun, [0040] and Fig. 2 (biopsy gun), wherein the first movement of the needle comprises a movement of the needle shot out of the biopsy gun, [0040], and 
Regarding Claim 18, the modified method of Leong teaches all limitations of Claim 11, as discussed above. However, the modified method of Leong does not explicitly teach the needle comprises at least one of a biopsy needle shot out of a biopsy gun for collection of tissue of the object, a needle inserted into the object for fine needle aspiration (FNA), a needle for injecting a drug into the object, and a needle inserted into the object for radio frequency ablation (RFA).
In an analogous needle biopsy field of endeavor, Burdette teaches the needle comprises a biopsy needle shot out of a gun, [0040] and Fig. 1 (128 and “biopsy gun”), for collection of tissue of the object, [0004] and [0005]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the biopsy needle and biopsy gun of Burdette because the collection of tissue allows a clinician to sample a tissue site in screening for specific types of cancer, such as prostate cancer, as taught by Burdette in [0009].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leong and Choi as applied to Claims 1 above, and further in view of Poulo (US 20160338779).
Regarding Claim 10, the modified apparatus of Leong teaches automatically storing in the memory the first ultrasound image, by way of Choi, as in [0066] and Fig. 4 (230) and [0070] and Fig. 4 (250). However, the modified apparatus of Leong does not explicitly teach storing the first ultrasound 
In an analogous imaging an interventional instrument field of endeavor, Poulo teaches storing the first ultrasound image, [0024] “imaging data file,” together with metadata, [0024] “mapping indicia,” related to the first ultrasound image, and wherein the metadata comprises at least one or a combination of information about usage of the needle, information about a particular tissue of the object into which the needle is inserted, and information about a time point when the first movement of the object is detected, [0023] and [0024]. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the metadata of Poulo because storing such information provides a reference, which can be used to guide a subsequent procedure, as taught by Poulo in [0024].

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leong and Choi as applied to Claims 1 and 11 above, respectively, and further in view of Akaki et al. (US 7883467).
Regarding Claim 9, the modified apparatus of Leong teaches all limitations of Claim 1, as discussed above. The modified apparatus of Leong teaches capturing an ultrasound image during detection of the first movement of the needle, by way of Leong, as in [0017] and Claim 15, where “[…] a frame of the imaging data in which a tip […] advances in the region of interest” is interpreted as an ultrasound image captured during detection of the first movement of the needle.
However, the modified apparatus of Leong does not explicitly teach the at least one processor is configured to store in the memory a cine image captured over a predetermined time interval.

Regarding Claim 19, the modified method of Leong teaches all limitations of Claim 11, as discussed above. The modified method of Leong teaches capturing an ultrasound image during detection of the first movement of the needle, by way of Leong, as in in Claim 3, where “a frame” is interpreted as capturing an ultrasound image captured at a time point when the first movement of the needle is detected, as well as automatically storing an ultrasound image in the memory, by way of Choi, as in [0066] and Fig. 4 (230) and [0070].
However, the modified method of Leong does not explicitly teach storing in the memory a cine image captured over a predetermined time interval.
In an analogous ultrasound imaging field of endeavor, Akaki teaches a processor, Column 5 Lines 61-63 and Fig. 2 (22), configured to store in the memory, Column 6 Lines 4-6 and Fig. 2 (25), a cine image captured over a predetermined time interval, Column 1 Lines 32-40, where “a moving image corresponding to a predetermined time period” is interpreted as a cine image captured over a predetermined time interval. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the cine image of Akaki because capturing a cine ultrasound image over a predetermined time interval allows a user to “call up necessary scenes,” as taught by Akaki in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793